Citation Nr: 0528667	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty in the US Army from August 
1979 to August 1989.  The veteran also served in the US Army 
Reserves from August 1989 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  That decision denied entitlement 
to service connection for a right knee disability and a right 
shoulder disability.  The Board remanded the claim in 
November 2003 for the purpose of obtaining additional medical 
information.  After attaining that information, the RO, in a 
decision dated June 2005, granted service connection for a 
right knee disability.  As this is a full grant of benefits, 
this issue is no longer before the Board, and the remaining 
issue is that for benefits for a right shoulder disability.  
The claim has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The service medical records, both for active and reserve 
duty, are negative for treatment of a right shoulder 
disability.

3.  Although the veteran now suffers from a right shoulder 
disorder, medical evidence etiologically linking this 
disorder with the veteran's military active and reserve 
service or any incidents therein has not been presented.  




CONCLUSION OF LAW

A right shoulder disability was not incurred or aggravated 
during the veteran's active service or while the veteran was 
on active-duty-for-training in the reserve component of the 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the veteran was informed of the VCAA in 
letters issued in August 2001, February 2004, and again in 
April 2005.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the US Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the veteran being informed of the VCAA and its 
requirements.  The Court acknowledged in Pelegrini that where 
the § 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 2005) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, RO, and the 
AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's action of November 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he has a right shoulder disability and that it is 
etiologically linked to his military service or to a 
condition he received treatment therefor while he was in the 
military.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA on three different occasions, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA informed the appellant that it would 
request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  The veteran was told that he should inform the VA 
of any additional records or evidence necessary for his 
claim.  The Board does note that after the last VCAA notice 
was sent to the veteran, in April 2005, by the AMC, and once 
the veteran had undergone another VA medical examination, the 
veteran issued a statement, dated June 2005, that he had no 
further evidence to submit and that he wanted the Board to 
proceed with its review of his appeal.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations in order to determine whether the 
veteran has a ratable right shoulder disorder and the 
etiology of said condition.  Given the foregoing, the Board 
finds that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Those records have been included in the claims folder, 
available for review.  The veteran has not informed the VA of 
any other medical records that would be pertinent to his 
claim.  Moreover, the veteran was given the opportunity to 
present evidence and testimony before an RO hearing officer 
and the Board.  The veteran was given notice that the VA 
would help him obtain evidence but that it was up to the 
veteran to inform the VA of that evidence.  Since the 
issuance of the first VCAA letter in August 2001, the 
veteran, and his accredited representative, has proffered 
documents and statements in support of his claim.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinion with respect to his claims, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
the disability at issue.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and an SSOC, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2005), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, in a 2003 opinion, the VA's General Counsel 
determined that, contrary to 38 C.F.R. § 3.304(b) (2002), the 
statute provides that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  Under the language of the 
statute, VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.  The statute imposes no additional requirement 
on the claimant to demonstrate that the condition increased 
in severity during service.  Because 38 C.F.R. § 3.304(b) 
(2002) imposed a requirement not authorized by 38 U.S.C.A. § 
1111, it was inconsistent with the statute.  See VAOPGCPREC 
3-2003; see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  The General Counsel concluded that 38 U.S.C.A. § 
1111 requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
appellant is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2005).  Active military, naval, or air service also includes 
any period of inactive-duty-for-training [INACDUTRA] during 
which the individual concerned was disabled from an injury 
incurred in the line of duty.  Id.  Accordingly, service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002).  ACDUTRA includes full-time duty 
performed by members of the National Guard of any State or 
the Reserves.  38 C.F.R. § 3.6(c) (2005).  INACDUTRA includes 
duty other than full-time duty performed by a member of the 
Reserves or the National Guard of any State.  38 C.F.R. § 
3.6(d) (2005).

The veteran has claimed that he injured his right shoulder 
while he was serving on ACDUTRA in June 1991.  The VA has 
attempted to obtain the veteran's ACDUTRA dates from the 
service department and the National Personnel Records Center 
(NPRC) in order to verify his service.  NPRC has provided the 
veteran's record showing the number of retirement points 
earned in 1990, 1991, and 1992.  There is no doubt from those 
records that the veteran did, in fact, perform ACDUTRA.  
Nevertheless, NPRC has informed the VA that a more detailed 
breakdown of the actual dates served are not available.  NPRC 
provided this notification in October 2001, noting that the 
DA Form 2173 which would have this information is "not a 
matter of record".  Despite this lack of verification, the 
service medical records do show treatment for a nonshoulder 
injury during June 1991.  They also show medical examinations 
after that period of time.  

As previously stated, the veteran has asserted that while he 
was on ACDUTRA for the US Army Reserves, he sustained an 
injury in June 1991 to his right shoulder.  He contends that 
he heard a "rip" in the shoulder area and that he received 
immediate outpatient treatment for this injury.  To support 
his assertions, the veteran has proffered a statement from 
his NCOIC, a Sergeant First Class Michael Miller.  That 
statement is dated February 2000.  SFC Miller wrote that the 
veteran sustained the injury while repairing a piece of 
equipment while assigned to an engineering company.  SFC 
Miller stated that the veteran received treatment and was 
returned to the unit in a "light duty" status.  

This statement does differ from the veteran's recalling of 
the injury.  When the veteran was examined in April 2000 by a 
VA examiner, the veteran stated that he fell off a bridge 
truck.  The veteran did not say that he was injured while 
repairing a piece of equipment.  Nevertheless, the veteran 
further clarified his statement with regard to the injury 
when he gave the history of the injury to a VA doctor in 
April 2005.  At that time, the veteran stated that he was 
repairing a piece of equipment, and he fell off the 
equipment.  When he fell, he grabbed ahold of the equipment 
he was on, a bridge truck, which in turn preceded the ripping 
sound in the right shoulder.

The record reflects that during the time in question, the 
veteran was on ACDUTRA at the Indiantown Gap Army Base.  
However, the obtained service medical records do not show 
treatment for or complaints involving a right shoulder 
injury.  Instead, the service medical records from June 1991 
show complaints and treatment involving the lower 
extremities.  Service medical records after that date do not 
reveal complaints involving a right shoulder disorder.  
Therefore, it is the conclusion of the Board that the veteran 
was sound prior to the date in question but also sound, and 
not suffering from a ratable, chronic right shoulder 
disability after his training in June 1991, or for that 
matter, after his training in 1992 or 1993.  38 U.S.C.A. §§ 
1111, 1137; 38 C.F.R. § 3.304(b).  See also Crowe v. Brown, 7 
Vet. App. 238 (1994); VAOPGCPREC 3-2003 (July 16, 2003).

In conjunction with the veteran's claim, the record reflects 
that the veteran has undergone three VA orthopedic 
examinations of his right shoulder.  Those exams occurred in 
April 2000, October 2001, and April 2005.  The first 
examination found that a diagnosis could not be made with 
respect to a right shoulder disability, to include rotator 
cuff damage.  The examination of October 2001 failed to 
produce a diagnosis of an actual right shoulder disability, 
to include the residuals of a rotator cuff tear or pull.  The 
third examination, that accomplished in April 2005, provided 
the most complete findings.  The doctor from that examination 
diagnosed the veteran as suffering for the residuals of a 
right shoulder rotator cuff tear which produced marked 
weakness and decreased range of motion.  Notwithstanding the 
diagnosis and the statements made by the veteran, the 
examiner opined that he could not, without resorting to 
speculation, etiologically link the current disorder with the 
veteran's military service.  This was especially true since, 
per the examiner, there were no service medical records 
documenting the claimed injury.  

As reported above, the veteran's medical treatment records 
have been obtained and are included in the claims folder.  It 
is true that these records do show more recent treatment for 
a right shoulder disability.  However, these records are 
silent as to the etiology of the veteran's current disorder.  
They do not contain medical opinions that suggest, insinuate, 
or blatantly state that the veteran now suffers from a right 
shoulder disorder, disability, or condition that began in or 
is the result of his military service.  Those same records do 
not attribute the disorder to the appellant's ACDUTRA or 
active duty service, nor do they conclude that the disorder 
was aggravated by the duties he performed while on ACDUTRA or 
on active duty.  

Notwithstanding the lack of medical documents supporting the 
veteran's assertions, the veteran has continued to assert 
that his current shoulder condition is related to his 
military service.  Unfortunately, the veteran's affirmations, 
and those provided by his NCOIC, are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
physician or a VA physician, which would relate the veteran's 
service with his shoulder disability.  

Hence, the Board is left with the contentions made by the 
veteran and the NCOIC.  These statements were undoubtedly 
made in good faith; however, neither person is a doctor nor 
have they undergone medical training.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  However, that same lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may have experienced shoulder pain and limitation of 
movement of the arm.  The NCOIC can state that he remembers 
an incident in service involving the veteran's shoulder.  
However, neither person is competent to say that the veteran 
now has a right shoulder disability that is related to the 
veteran's military service.  In other words, there is no 
indication that either person possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that competent medical evidence has not been 
presented that etiologically links the veteran's current 
right shoulder disability with his military service or any 
incidents therein.  Hence, service connection is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.310 (2005).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


